Case 1:20-cr-00004-ER Document 21 Filed 03/19/20 Page 4 of, 1

ORIGINAL

 

 

 

 

 

 

DOCKET No. 20-cr-0004 (ER) DEFENDANT Doran Santiago Ramos
AUSA Sarah L. Kushner DEF.’S COUNSEL Zawadi Baharanyi
Geerawep Ml reperat DEFENDERS C] cya LJ pRESENFMENT ONLY
| INTERPRETER NEEDED
C1 DEFENDANT WAIVES PRETRIAL REPORT
ORule5 CJRule9 OC Rule 5(c)(3) DL) Detention Hrg. ©§ DATE OF ARREST C1 VOL. SURR.
TIME OF ARREST [1 oN WRIT
1 Other: TIME OF PRESENTMENT . _
Clazation : Lf BAM
BAIL DISPOSITION

C1 SEE SEP. ORDER
C1 DETENTION ON CONSENT W/O PREJUDICE (] DETENTION: RISK OF FLIGHT/DANGER [ISEE TRANSCRIPT
C1 DETENTION HEARING SCHEDULED FOR:
(] AGREED CONDITIONS OF RELEASE
[1] DEF. RELEASED ON OWN RECOGNIZANCE
C$ PRB O FRP
C1 SECURED BY $ CASH/PROPERTY:
CUTRAVEL RESTRICTED TO SPNY/EDNY/
C1) TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
(1 SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

 

CI PRETRIAL SUPERVISION: [JREGULAR CJstTricT [AS DIRECTED BY PRETRIAL SERVICES
C1 DRUG TESTING/TREATMT AS DIRECTED BY PTS LJMENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
CC] DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

C1 HOME INCARCERATION [IHOME DETENTION CICURFEW [ELECTRONIC MONITORING CIGPS
C1 DEF. TG PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

1 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] CC] DEF, TO CONTINUE OR START EDUCATION PROGRAM
C1 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

L] DEF, TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
C1 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY:

 

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

Wenders allo PTS 40 ACESS any electronic, denice
dine delendev imag poses4o ensue Hat Hire defendant dots not

solicit Furds or davy oer dry of vadue for Ud ine NYLA enterprise.

describeol inde AC tusdtoryy tnsheament. “the ceFendant MS pet Hae AS Bacie
or any ASW Of OW! Coda to -Factlbate Hs MOMITNZ AC >
CI DEF, ARRAIGNED; PLEADS NOT GUILTY [L-CONFERENCE BEFORE D.J. ON aes Iq & % BOPM
CX DEF. WAIVES INDICTMENT
CJ SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

For Rule 5(c)(3) Cases:
CI IDENTITY HEARING WAIVED [J DEFENDANT TO BE REMOVED

FE} PRELIMINARY HEARING IN SDNY WAIVED CO CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: C1 ON DEFENDANT’S CONSENT,

DATE: 3114 [2020 wt
UNITED STATES DISTRICT JUDGE

 
 

 

 
